Electronically Filed
                                                     Supreme Court
                                                     SCWC-28792
                                                     06-AUG-2012
                                                     02:34 PM

                         NO. SCWC-28792

          IN THE SUPREME COURT OF THE STATE OF HAWAII


      WILLIAM RONALD DOLAN, CPA, Special Administrator for 

 the Estate of ROSALINA ITURRALDE, and MIGUEL FUNES ITURRALDE, 

      aka MIKE I. FUNES, Successor Personal Representative 

    for the Estate of ARTURO C. ITURRALDE, Respondents and 

       Petitioners/Plaintiffs-Appellants-Cross-Appellees,


                               vs.


      HILO MEDICAL CENTER, a Hawaii Non-Profit Corporation, 

HAWAII HEALTH SYSTEMS CORPORATION, a Public Benefit Corporation, 

                         STATE OF HAWAII, 

        Respondents/Defendants-Appellees-Cross-Appellants,


                               and


     MEDTRONIC SOFAMOR DANEK, USA, a Tennessee Corporation 

              Licensed to do Business in Hawaii, 

                 Petitioner/Defendant-Appellee,


                               and


          ROBERT RICKETSON, M.D., Defendant-Appellee.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                     (CIVIL NO. 03-1-0017)

 ORDER REJECTING PLAINTIFFS’ APPLICATION FOR WRIT OF CERTIORARI

      (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.,

 Circuit Judge Nacino, in place of Recktenwald, C.J., recused, 

   and Circuit Judge Kubo Jr., assigned by reason of vacancy)

          The application for writ of certiorari filed on June

25, 2012 by Petitioners/Plaintiffs-Appellants-Cross-Appellees

William Ronald Dolan, CPA, Special Administrator for the Estate

of Rosalina Iturralde, and Miguel Funes Iturralde, aka Mike I.

Funes, Successor Personal Representative for the Estate of

Arturo C. Iturralde, is hereby rejected.

          DATED:   Honolulu, Hawaii, August 6, 2012.

                                    /s/ Paula A. Nakayama
Mark S. Davis, Michael K.
Livingston, and Robert P. Marx      /s/ Simeon R. Acoba, Jr.
on the Application.
                                    /s/ Sabrina S. McKenna
George W. Playdon, Jr., Kelvin H.
Kaneshiro, and R. Aaron Creps       /s/ Edwin C. Nacino
on the Response.
                                    /s/ Edward H. Kubo, Jr.